DENY; and Opinion Filed July 21, 2017.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00853-CV

              IN RE TSM DEVELOPMENT, LLC AND KUN W. YU, Relators

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-11710

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Stoddart
                                 Opinion by Justice Lang-Miers
       Before the Court is relators’ July 20, 2017 petition for writ of mandamus in which they

complain of a May 19, 2017 order granting real party in interest’s motion to compel a post

judgment deposition duces tecum. To be entitled to mandamus relief, a relator must show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the record before us, we conclude relators have not shown they are entitled to the relief

requested. Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).


                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE
170853F.P05